DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 MURKA HOLDINGS, LLC d/b/a MIAMI RE MANAGEMENT GROUP,
            a Florida Limited Liability Company,
                         Appellant,

                                    v.

 GLOBAL EATERY GROUP, LLC, a Florida Limited Liability Company,
               and LEON BRILL, individually,
                       Appellees.

                              No. 4D21-684

                             [March 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No.
062017CA019277AXXXCE.

   Neil Rose, Hollywood, and Joseph S. Hughes of The Law Office of
Joseph Hughes, P.A., Fort Lauderdale, for appellant.

  Joshua M. Entin of Entin Law Group, P.A., Fort Lauderdale, for
appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.